Exhibit 10.1




Amended and Restated
Cal-Maine Foods, Inc. 2012
Omnibus Long-Term Incentive Plan






--------------------------------------------------------------------------------



TABLE OF CONTENTS



PageARTICLE 1.INTRODUCTION1ARTICLE 2.DEFINITIONS1ARTICLE
3.ADMINISTRATION53.1Committee Composition53.2Committee
Responsibilities63.3Non-Officer Grants6ARTICLE 4.SHARES AVAILABLE FOR
GRANTS64.1Basic Limitation64.2Shares Returned to Reserve64.3Dividend
Equivalents6ARTICLE 5.ELIGIBILITY75.1Incentive Stock Options75.2Other
Grants7ARTICLE 6.OPTIONS76.1Stock Option Agreement76.2Number of
Shares76.3Exercise Price76.4Exercisability and Term76.5Effect of Change in
Control76.6Death of Optionee76.7Modification or Assumption of Options86.8Buyout
Provisions86.9Tax Considerations Related to Option Modifications86.10ISO
Limitations86.11No Dividend Equivalent Rights8ARTICLE 7.PAYMENT FOR OPTION
SHARES87.1General Rule87.2Exercise/Sale87.3Other Forms of Payment8ARTICLE
8.STOCK APPRECIATION RIGHTS98.1SAR Agreement98.2Number of Shares98.3Exercise
Price98.4Exercisability and Term98.5Effect of Change in Control98.6Exercise of
SARs9




--------------------------------------------------------------------------------




Page8.7Death of Optionee108.8Modification or Assumption of SARs108.9Tax
Considerations Related to SAR Modifications108.10No Dividend Equivalent
Rights10ARTICLE 9.RESTRICTED SHARES109.1Restricted Stock Agreement 109.2Payment
for Awards 109.3Vesting Conditions109.4Voting and Dividend Rights119.5Section
83(b) Election11ARTICLE 10.STOCK UNITS1110.1Stock Unit Agreement1110.2Payment
for Awards1110.3Vesting Conditions1110.4Voting and Dividend Rights1110.5Form and
Time of Settlement of Stock Units1110.6Death of Recipient1210.7Creditors'
Rights12ARTICLE 11.OTHER AWARDS1211.1Awards under Other Plans12ARTICLE
12.PROTECTION AGAINST DILUTION1212.1Adjustments1212.2Dissolution or
Liquidation1212.3Reorganizations12ARTICLE 13.PAYMENT OF DIRECTOR'S FEES IN
SECURITIES1313.1Effective Date1313.2Elections to Receive NSOs, Restricted Shares
or Stock Units1313.3Number and Terms of NSOs, Restricted Shares or Stock
Units13ARTICLE 14.LIMITATION ON RIGHTS1414.1Retention Rights1414.2Stockholders'
Rights1414.3Regulatory Requirements14ARTICLE 15.TAXES1415.1General1415.2Share
Withholding1415.3Section 409A Matters14




--------------------------------------------------------------------------------




PageARTICLE 16.LIMITATION ON PAYMENTS1516.1Scope of Limitation1516.2Basic Rule
1516.3Reduction of Payments1516.4Overpayments and Underpayments1516.5Related
Corporations16ARTICLE 17.FUTURE OF THE PLAN1617.1Term of the Plan1617.2Amendment
or Termination1617.3Stockholder Approval16ARTICLE 18.MISCELLANEOUS1618.1Unfunded
Plan/No Establishment of a Trust Fund1618.2Indemnification of the
Committee1618.3Severability1718.4Headings1718.5Other Compensation
Plans1718.6Successors1718.7Law Limitations/Governmental
Approvals1718.8Regulatory Approval and Listings1718.9Delivery of
Title1718.10Inability to Obtain Authority1718.11Investment
Representations1718.12Arbitration of Disputes1818.13No Fractional
Shares1818.14Clawback/Recovery1818.15Transferability of Awards1818.16Paperless
Administration1818.17Governing Law18





--------------------------------------------------------------------------------



Amended and Restated
Cal-Maine Foods, Inc. 2012
Omnibus Long-Term Incentive Plan


ARTICLE 1. INTRODUCTION.


The purposes of the Cal-Maine Foods, Inc. 2012 Omnibus Long-Term Incentive Plan
(the “2012 Plan”) are to promote the long-term success of the Company and the
creation of stockholder value by (a) encouraging Employees, Outside Directors
and Consultants to focus on critical long-range objectives, (b) encouraging the
attraction and retention of Employees, Outside Directors and Consultants with
exceptional qualifications and (c) linking Employees, Outside Directors and
Consultants directly to stockholder interests through increased stock ownership.
Under the 2012 Plan, the Company is authorized to issue equity-based awards in
the form of Options (that could constitute ISOs or NSOs), SARs, Restricted
Shares or Stock Units.


The 2012 Plan was originally established effective as of October 5, 2012 with an
initial term of ten (10) years. The 2012 Plan was subsequently amended on
December 28, 2018. The 2012 Plan is hereby amended and restated effective as of
the “Amendment Effective Date” as the Amended and Restated Cal-Maine Foods, Inc.
2012 Omnibus Long-Term Incentive Plan (the “Plan”).


ARTICLE 2. DEFINITIONS.


2.1    "Affiliate" means any entity other than a Subsidiary, if the Company
and/or one or more Subsidiaries own not less than 50% of such entity.


2.2    “Amendment Effective Date” shall mean October 2, 2020, subject to
approval of the Plan at the annual meeting of the stockholders of the Company
held on such date.


2.3    "Award" means an award of Options, SARs, Restricted Shares or Stock
Units.


2.4    “Board" means the Company's Board of Directors, as constituted from time
to time.


2.5    "Cause" means:


(a)    An unauthorized use or disclosure by the Participant of the Company's
confidential information or trade secrets, which use or disclosure causes
material harm to the Company;


(b)    A material breach by the Participant of any agreement between the
Participant and the Company;


(c)    A material failure by the Participant to comply with the Company's
written policies or rules;


(d)    The Participant's conviction of, or plea of "guilty" or "no contest" to,
a felony under the laws of the United States or any State thereof;


(e)    The Participant's gross negligence or willful misconduct in connection
with his or her performance of services for the Company or an Affiliate;


(f)    A continuing failure by the Participant to perform assigned duties after
receiving written notification of such failure from the Board; or


(g)    A failure by the Participant to cooperate in good faith with a
governmental or internal investigation of the Company or its directors, officers
or employees, if the Company has requested the Participant's cooperation.


1

--------------------------------------------------------------------------------



2.6    "Change in Control" means:


(a)    The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if persons who were not
stockholders of the Company immediately prior to such merger, consolidation or
other reorganization own immediately after such merger, consolidation or other
reorganization 50% or more of the voting power of the outstanding securities of
each of (i) the continuing or surviving entity and (ii) any direct or indirect
parent corporation of such continuing or surviving entity;


(b)    The sale, transfer or other disposition of all or substantially all of
the Company's assets to any other corporation or other legal person, and less
than a majority of the combined voting power of the then-outstanding securities
of such corporation or person immediately after such transaction is held in the
aggregate by the holders of common stock immediately prior to such transaction;


(c)    A change in the composition of the Board, as a result of which fewer than
50% of the incumbent directors are directors who either:


(i)    Had been directors of the Company on the date 24 months prior to the date
of such change in the composition of the Board (the "Original Directors"), (in
the event Section 409A is applicable, “12 months” will be substituted for “24
months”); or


(ii)    Were appointed to the Board, or nominated for election to the Board,
with the affirmative votes of at least a majority of the aggregate of (A) the
Original Directors who were in office at the time of their appointment or
nomination and (B) the directors whose appointment or nomination was previously
approved in a manner consistent with this Paragraph (ii); or


(d)    Any transaction as a result of which any person becomes the "beneficial
owner" (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing at least 50% of the total
voting power represented by the Company's then outstanding voting securities.
For purposes of this Subsection (d), the term "person" shall have the same
meaning as when used in Sections 13(d) and 14(d) of the Exchange Act but shall
exclude (i) a trustee or other fiduciary holding securities under an employee
benefit plan of the Company or of a Parent or Subsidiary and (ii) a corporation
owned directly or indirectly by the stockholders of the Company in substantially
the same proportions as their ownership of the common stock of the Company.
A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction. Notwithstanding
Section 2.6(d) above, any transfer of securities of the Company to Fred R.
Adams, Jr. the Estate of Fred R. Adams, Jr., the Immediate Family Members of
Fred Adams, Jr. and any Permitted Transferee shall not constitute a Change in
Control. “Immediate Family Members” is defined as the spouse of Fred R. Adams,
Jr., his natural children, his sons-in-law and his grandchildren, including the
estates of all of such persons. For purposes of the foregoing, the estate of a
person shall include only such person’s estate, and a person who receives a
distribution from such estate shall not be an Immediate Family Member unless
such person is otherwise included in the foregoing definition of Immediate
Family Member.
As used herein “Permitted Transferee” includes:
(i)    an Immediate Family Member;
(ii)    a trust held for the sole or primary benefit of one or more Immediate
Family Members or Permitted Transferees, including any trustee in such trustee’s
capacity as such, provided that if a trust is not for the sole benefit of one or
more Immediate Family Members or Permitted Transferees, an Immediate Family
Member or Permitted Transferee must retain sole dispositive and exclusive power
to direct the voting of the shares of Class A Common Stock held by such trust;
(iii)    a corporation, limited liability company or partnership, including but
not limited to, a family limited partnership or similar limited liability
company or corporation, or a single member limited liability company, provided
that all of the equity interest in such entity is owned, directly or indirectly,
by
2

--------------------------------------------------------------------------------



one or more Immediate Family Members or Permitted Transferees and an Immediate
Family Member or Permitted Transferee retains sole dispositive and exclusive
power to direct the voting of the shares of Class A Common Stock held by such
entity;
(iv)    an Individual Retirement Account, as defined in Section 408(a) of the
Internal Revenue Code, or a pension, profit sharing, stock bonus or other type
of plan or trust of which an Immediate Family Member or Permitted Transferee is
a participant or beneficiary and which satisfies the requirements for
qualification under Section 401 of the Internal Revenue Code, provided that in
each case an Immediate Family Member or Permitted Transferee retains sole
dispositive and exclusive power to direct the voting of the shares of Class A
Common Stock held by such account, plan or trust; or
(v)    any guardianship, conservatorship or custodianship for the benefit of an
Immediate Family Member who has been adjudged disabled, incapacitated,
incompetent or otherwise unable to manage his or her own affairs by a court of
competent jurisdiction, including any guardian, conservator or custodian in such
guardian’s, conservator’s or custodian’s capacity as such.
2.7    "Code" means the Internal Revenue Code of 1986, as amended.


2.8    "Committee" means the Long-Term Incentive Plan Committee of the Board, as
further described in Article 3.


2.9    "Common Share" means one share of the common stock of the Company.


2.10    "Company" means Cal-Maine Foods, Inc., a Delaware corporation.


2.11    "Consultant" means a consultant or adviser who provides bona fide
services to the Company, a Parent, a Subsidiary or an Affiliate as an
independent contractor.


2.12    "Corporate Transaction" has the same meaning as set forth in Section 2.6
above (which defines "Change in Control"), except that the second sentence of
the second paragraph of Section 2.6(d) shall not be given effect.


2.13    "Employee" means a common-law employee of the Company, a Parent, a
Subsidiary or an Affiliate.


2.14    "Exchange Act" means the Securities Exchange Act of 1934, as amended.


2.15    "Exercise Price" in the case of an Option, means the amount for which
one Common Share may be purchased upon exercise of such Option, as specified in
the applicable Stock Option Agreement. "Exercise Price," in the case of a SAR,
means an amount, as specified in the applicable SAR Agreement, which is
subtracted from the Fair Market Value of one Common Share in determining the
amount payable upon exercise of such SAR.


2.16    "Fair Market Value" of a Common Share as of any particular date means:
(a)    if the Common Shares are traded on a stock exchange,


(i)    and if the Common Shares are traded on that date, the closing sale price
of a Common Share on that date; or


(ii)    and if the Common Shares are not traded on that date, the closing sale
price of a Common Share on the last trading date immediately preceding that
date;


as reported on the principal securities exchange on which the Common Shares are
traded; or


(b)    if the Common Shares are traded in the over-the-counter market,
3

--------------------------------------------------------------------------------





(i)    and if the Common Shares are traded on that date, the average between the
high bid and low asked price on that date; or


(ii)    and if the Common Shares are not traded on that date, the average
between the high bid and low asked price on the last trading date immediately
preceding that date;


as reported in such over-the-counter market; provided, however, that (x) if the
Common Shares are not so traded, or (y) if, in the discretion of the Committee,
another means of determining the fair market value of a Common Share at such
date shall be necessary or advisable, the Committee may provide for another
method or means for determining such fair market value, which method or means
shall comply with the requirements of a reasonable valuation method as described
under Section 409A.


2.17    "Involuntary Termination" means the termination of the Participant's
Service by reason of:


(a)    The involuntary discharge of the Participant by the Company (or the
Parent, Subsidiary or Affiliate employing him or her) for reasons other than
Cause;


(b)    The voluntary resignation of the Participant following (i) a material
adverse change in his or her authority or responsibilities with the Company (or
the Parent, Subsidiary or Affiliate employing him or her), (ii) a material
reduction in his or her base salary or (iii) receipt of notice that his or her
principal workplace will be relocated by more than 30 miles as a result of which
his or her commute increase by at least 30 miles; provided that (1) within 30
days of the initial existence of the condition or conditions under (i), (ii) or
(iii) the Participant provides written notice to the Company of the existence of
such condition or conditions, (2) the Company fails to remedy such condition or
conditions within 30 days following the receipt of such written notice (the
“Cure Period”), and the Participant terminates employment with the Company
within a reasonable period of time, not to exceed 60 days, following the end of
the Cure Period; or


(c)    Any other reason approved by the Committee.


2.18    "ISO" means an incentive stock option described in Section 422(b) of the
Code.


2.19    "NSO" means a stock option not described in Sections 422 or 423 of the
Code.


2.20    "Option" means an ISO or NSO granted under the Plan and entitling the
holder to purchase Common Shares.


2.21    "Optionee" means an individual or estate holding an Option or SAR.


2.22    "Outside Director" means a member of the Board who is not an Employee.


2.23    "Own," "Owned," "Owner," "Ownership." a person or entity will be deemed
to “Own,” to have “Owned,” to be the “Owner” of, or to have acquired “Ownership”
of securities if such person or entity, directly or indirectly, through any
contract, arrangement, understanding, relationship or otherwise, has or shares
voting power, which includes the power to vote or to direct the voting, with
respect to such securities. For this purpose, an entity means a corporation,
partnership, limited liability company or other entity.


2.24    "Parent" means any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company, if each of the corporations other
than the Company owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain. A
corporation that attains the status of a Parent on a date after the adoption of
the Plan shall be considered a Parent commencing as of such date.


2.25    "Participant" means an individual or estate holding an Award.
4

--------------------------------------------------------------------------------





    2.26    "Plan" means this Amended and Restated Cal-Maine Foods, Inc. 2012
Omnibus Long-Term Incentive Plan, as amended from time to time.


2.27    "Restricted Share" means a Common Share awarded under the Plan.


2.28    "Restricted Stock Agreement" means the agreement between the Company and
the recipient of a Restricted Share that contains the terms, conditions and
restrictions pertaining to such Restricted Share.


2.29    "SAR" means a stock appreciation right granted under the Plan.


2.30    "SAR Agreement" means the agreement between the Company and an Optionee
that contains the terms, conditions and restrictions pertaining to his or her
SAR.


2.31    “Section 409A” shall mean Section 409A of the Code and all regulations
and guidance promulgated thereunder as in effect from time to time.


2.32    "Service" means service as an Employee, Outside Director or Consultant.


2.33    "Stock Option Agreement" means the agreement between the Company and an
Optionee that contains the terms, conditions and restrictions pertaining to his
or her Option.


2.34    "Stock Unit" means a bookkeeping entry representing the equivalent of
one Common Share, as awarded under the Plan.


2.35    "Stock Unit Agreement" means the agreement between the Company and the
recipient of a Stock Unit that contains the terms, conditions and restrictions
pertaining to such Stock Unit.


2.36    "Subsidiary" means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company, if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain. A corporation that attains
the status of a Subsidiary on a date after the adoption of the Plan shall be
considered a Subsidiary commencing as of such date.


2.37    "Ten Percent Stockholder" means a person who Owns (or is deemed to Own
pursuant to Section 424(d) of the Code) stock possessing more than ten percent
of the total combined voting power of all classes of stock of the Company or any
Subsidiary.


ARTICLE 3. ADMINISTRATION.


3.1    Committee Composition. The Long-Term Incentive Plan Committee of the
Board shall administer the Plan. The Committee shall consist exclusively of two
or more members of the Board, who shall be appointed by the Board. In addition,
each member of the Committee shall meet the following requirements:


(a)    Any listing standards prescribed by the principal securities market on
which the Company's equity securities are traded;


(b)    Such requirements as the Securities and Exchange Commission may establish
for administrators acting under plans intended to qualify for exemption under
Rule 16b-3 (or its successor) under the Exchange Act; and


(c)    Any other requirements imposed by applicable law, regulations or rules.


5

--------------------------------------------------------------------------------



3.2    Committee Responsibilities. The Committee shall (a) select the Employees,
Outside Directors and Consultants who are to receive Awards under the Plan,
(b) determine the type, number, vesting requirements and other features and
conditions of such Awards, (c) determine to what extent any performance goals
have been attained, (d) interpret the Plan, (e) make all other decisions
relating to the operation of the Plan and (f) carry out any other duties
delegated to it by the Board under the Plan. The Committee may adopt such rules
or guidelines as it deems appropriate to implement the Plan. The Committee's
determinations under the Plan shall be final and binding on all persons.


3.3    Non-Officer Grants. The Board (or the Committee if the Board has
delegated to it authority to further delegate its responsibilities) may delegate
its authority to administer the Plan to an additional committee of the Board,
composed of one or more directors of the Company, or to the extent permitted by
applicable law one or more officers of the Company. The members of such
additional committee need not satisfy the requirements of Section 3.1. Such
committee or individual(s) may (a) administer the Plan with respect to Employees
and Consultants who are not Outside Directors and are not considered officers of
the Company under Section 16 of the Exchange Act, (b) grant Awards under the
Plan to such Employees and Consultants and (c) subject to any limitations
imposed under the terms of the authority delegated, determine all features and
conditions of such Awards. Within the limitations of this Section 3.3, any
reference in the Plan to the Committee shall, where the context requires,
include any such individual(s) or additional committee to whom the Board has
delegated the required authority under this Section 3.3.


ARTICLE 4. SHARES AVAILABLE FOR GRANTS.


4.1    Basic Limitation. Common Shares issued pursuant to the Plan may be
authorized but unissued shares or treasury shares. The aggregate number of
Common Shares that may be issued under the Plan shall not exceed 2,000,000.
Shares may be returned to the reserve pursuant to Section 4.2, but any such
returns do not increase the aggregate number of shares that may be issued under
the Plan. Of that number, as of August 7, 2020, 233,617 Common Shares remained
available for grant and as of the Amended Effective Date, an additional
1,000,000 Common Shares were authorized with respect to grants under the Plan.
On October 5, 2012, 500,000 shares were authorized for award by the
shareholders. In 2014, a stock split adjusted the aggregate number of shares
authorized to 1,000,000. The number of Common Shares that are subject to Awards
outstanding at any time under the Plan shall not exceed the number of Common
Shares that then remain available for issuance under the Plan. Provided further,
that a maximum of 1,233,617 Common Shares which are the remaining Common Shares
available for award under the Plan may be issued upon the exercise of ISOs. The
limitations of this Section 4.1 and Section 4.2 shall be subject to adjustment
pursuant to Article 12.


4.2    Shares Returned to Reserve. To the extent that Options, SARs or Stock
Units are forfeited or expire for any other reason before being exercised or
settled in full, the Common Shares subject to such Options, SARs or Stock Units
shall again become available for issuance under the Plan. With respect to SARs,
if the SAR is payable in Common Shares, all Common Shares to which the SARs
relate are counted against the Plan limits, rather than the net number of Common
Shares delivered upon exercise of the SAR. If Restricted Shares or Common Shares
issued upon the exercise of Options are reacquired by the Company pursuant to a
forfeiture provision, then such Common Shares shall again become available for
subsequent issuance under the Plan. The following Common Shares may not again be
made available for issuance as Awards under the Plan: (i) Common Shares
delivered or withheld in payment of the exercise price of an Option, (ii) Common
Shares delivered or withheld from payment of an Award to satisfy tax obligations
with respect to the Award, and (iii) Common Shares repurchased on the open
market with the proceeds of the exercise price of an Option. To the extent that
an Award is settled in cash rather than Shares, the cash settlement shall not
reduce the number of Shares available for issuance under the Plan.


4.3    Dividend Equivalents. Any dividend equivalents paid or credited under the
Plan shall not be applied against the number of Common Shares that may be issued
under the Plan, whether or not such dividend equivalents are converted into
Stock Units.


6

--------------------------------------------------------------------------------



ARTICLE 5. ELIGIBILITY.


5.1    Incentive Stock Options. Only Employees who are common-law employees of
the Company, a Parent or a Subsidiary shall be eligible for the grant of ISOs.
In addition, an Employee who is a Ten Percent Stockholder shall not be eligible
for the grant of an ISO unless the additional requirements set forth in
Section 422(c)(5) of the Code are satisfied.


5.2    Other Grants. Only Employees, Outside Directors and Consultants shall be
eligible for the grant of Restricted Shares, Stock Units, NSOs or SARs.


ARTICLE 6. OPTIONS.


6.1    Stock Option Agreement. Each grant of an Option under the Plan shall be
evidenced by a Stock Option Agreement between the Optionee and the Company. Such
Option shall be subject to all applicable terms of the Plan and may be subject
to any other terms that are not inconsistent with the Plan. The Stock Option
Agreement shall specify whether the Option is an ISO or an NSO. The provisions
of the various Stock Option Agreements entered into under the Plan need not be
identical.


6.2    Number of Shares. Each Stock Option Agreement shall specify the number of
Common Shares subject to the Option, which number shall adjust in accordance
with Article 12. Options granted to an Optionee in a single fiscal year of the
Company shall not cover more than 75,000 Common Shares, except that Options
granted to a new Employee in the fiscal year of the Company in which his or her
Service commences may pertain to a maximum of 100,000 Common Shares. The
limitations set forth in the preceding sentence shall be subject to adjustment
in accordance with Article 12.


6.3    Exercise Price. Each Stock Option Agreement shall specify the Exercise
Price, which shall not be less than 100% of the Fair Market Value of a Common
Share on the date of grant. Notwithstanding the above, a Ten Percent Stockholder
will not be granted an ISO unless the Exercise Price of each Option is at least
110% of the Fair Market Value of a Common Share on the date of grant and the
Option is not exercisable after the expiration of five years from the date of
grant. The preceding sentence shall not apply to Options granted pursuant to an
assumption of, or substitution for, another option in a manner that would
satisfy the requirements of Section 424(a) of the Code, whether or not such
section is applicable.


6.4    Exercisability and Term. Each Stock Option Agreement shall specify the
date or event when all or any installment of the Option is to become vested
and/or exercisable. The Stock Option Agreement shall also specify the term of
the Option; provided that the term of an Option shall in no event exceed
10 years from the date of grant (5 years for an ISO for a Ten (10%) Percent
Stockholder). A Stock Option Agreement may provide for accelerated vesting and
exercisability in the event of the Optionee's death, disability or retirement or
other events and may provide for expiration prior to the end of its term in the
event of the termination of the Optionee's Service.


6.5    Effect of Change in Control. The Committee may determine, at the time of
granting an Option or thereafter, that such Option shall become vested and
exercisable as to all or part of the Common Shares subject to such Option in the
event that a Change in Control occurs with respect to the Company or in the
event that the Optionee is subject to an Involuntary Termination after a Change
in Control. However, in the case of an ISO, the acceleration of vesting and
exercisability shall not occur without the Optionee's written consent. In
addition, acceleration of vesting and exercisability may be required under
Section 12.3.


6.6    Death of Optionee. After an Optionee's death, any vested and exercisable
Options held by such Optionee may be exercised by his or her beneficiary or
beneficiaries. Each Optionee may designate one or more beneficiaries for this
purpose by filing the prescribed form with the Company. A beneficiary
designation may be changed by filing the prescribed form with the Company at any
time before the Optionee's death. If no beneficiary was designated or if no
designated beneficiary survives the Optionee, then any vested and exercisable
Options held by the Optionee may be exercised by his or her estate.


7

--------------------------------------------------------------------------------



6.7    Modification or Assumption of Options. Except for adjustments pursuant to
Section 12.1 or actions permitted to be taken by the Committee under Section
12.3 in the event of a Change in Control, unless approved by the stockholders of
the Company, (a) the Exercise Price for any outstanding Option or SAR granted
under this Plan may not be decreased after the date of grant and (b) an
outstanding Option or SAR that has been granted under this Plan may not, as of
any date that such Option or SAR has a per share Exercise Price that is greater
than the then current fair market value of a Common Share, be surrendered to the
Company as consideration for the grant of a new Option or SAR with a lower
Exercise Price, Restricted Shares, Stock Units, a cash payment or Common Shares.
The foregoing notwithstanding, no modification of an Option shall, without the
consent of the Optionee, materially impair his or her rights or obligations
under such Option.


6.8    Buyout Provisions. Upon approval of the Committee, the Company may
repurchase a previously granted Option from a Participant by mutual agreement
before such Option has been exercised by payment to the Participant of the
amount per Common Share by which: (i) the fair market value of the Common Shares
subject to the Option on the business day immediately preceding the date of
purchase exceeds (ii) the Exercise Price; provided, however, that no such buyout
shall be permitted if prohibited by Section 6.7.


6.9    Tax Considerations Related to Option Modifications. Notwithstanding
anything to the contrary in Section 6.7 or 6.8, in no event shall a modification
of an Option otherwise permitted or consented to under the terms of the Plan be
given effect if such modification would cause the Option to become a stock right
subject to Section 409A (where such Option had not previously been so subject)
unless the parties explicitly acknowledge and consent to the modification as one
having that effect.


6.10    ISO Limitations. To the extent that the aggregate Fair Market Value
(determined at the time of grant) of Common Stock with respect to which ISOs are
exercisable for the first time by any Optionee during any calendar year (under
all plans of the Company and Affiliates or Subsidiaries) exceeds $100,000 (or
such other limit established in the Code) or otherwise does not comply with the
rules governing ISOs, the Options or portions thereof that exceed such limit
(according to the order in which they were granted) or otherwise do not comply
with the rules will be treated as NSOs, notwithstanding any contrary provision
of the applicable Option Agreement(s).


6.11    No Dividend Equivalent Rights. Participants holding Options shall not be
entitled to any dividend equivalent rights for any period of time prior to
exercise of the Option.


ARTICLE 7. PAYMENT FOR OPTION SHARES.


7.1    General Rule. The entire Exercise Price of Common Shares issued upon
exercise of Options shall be payable in cash or cash equivalents at the time
when such Common Shares are purchased, except that the Committee at its sole
discretion may (a) accept payment of the Exercise Price in any other form(s)
described in this Article 7 and (b) to prohibit the use of any method of
consideration otherwise permitted under the Stock Option Agreement as long as
such prohibition does not render the Optionee unable to exercise an otherwise
exercisable Option. However, if the Optionee is an Outside Director or executive
officer of the Company, he or she may pay the Exercise Price only with a form of
consideration permitted under Section 13(k) of the Exchange Act.


7.2    Exercise/Sale. With the Committee's consent, all or any part of the
Exercise Price and any withholding taxes may be paid by delivering (on a form
prescribed by the Company) an irrevocable direction to a securities broker
approved by the Company to sell all or part of the Common Shares being purchased
under the Plan and to deliver all or part of the sales proceeds to the Company.


7.3    Other Forms of Payment. With the Committee's consent, all or any part of
the Exercise Price and any withholding taxes may be paid in any other form of
consideration (including through delivery of a full-recourse promissory note)
that is consistent with applicable laws, regulations and rules. With the
Committee’s consent, other permitted forms of payment are as follows:


(a)Pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board that, prior to the issuance of the stock subject to the
Option, results in either the receipt of cash (or check) by
8

--------------------------------------------------------------------------------



the Company or the receipt of irrevocable instructions to pay the aggregate
exercise price to the Company from the sales proceeds;


(b)If an option is an NSO, by a “net exercise” arrangement pursuant to which the
Company will reduce the number of shares of Common Stock issuable upon exercise
by the largest whole number of shares with a Fair Market Value that does not
exceed the aggregate exercise price; provided, however, that the Company will
accept cash or other payment from the Participant to the extent of any remaining
balance of the aggregate exercise price not satisfied by such reduction in the
number of whole shares to be issued. Shares of Common Stock will no longer be
subject to an Option and will not be exercisable thereafter to the extent that:


(i)    shares issuable upon exercise are reduced to pay the exercise price
pursuant to the “net exercise;”


(ii)    shares are delivered to the Participant as a result of such exercise,
and (iii) shares are withheld to satisfy tax withholding obligations; or


(iii)    in any form of legal consideration that may be acceptable to the
Committee and specified in the applicable Option Agreement.


ARTICLE 8. STOCK APPRECIATION RIGHTS.


8.1    SAR Agreement. Each grant of a SAR under the Plan shall be evidenced by a
SAR Agreement between the Optionee and the Company. Such SAR shall be subject to
all applicable terms of the Plan and may be subject to any other terms that are
not inconsistent with the Plan. The provisions of the various SAR Agreements
entered into under the Plan need not be identical.


8.2    Number of Shares. Each SAR Agreement shall specify the number of Common
Shares to which the SAR pertains, which number shall adjust in accordance with
Article 12. SARs granted to an Optionee in a single fiscal year shall in no
event pertain to more than 75,000 Common Shares, except that SARs granted to a
new Employee in the fiscal year of the Company in which his or her Service
commences may pertain to a maximum of 100,000 Common Shares. The limitations set
forth in the preceding sentence shall be subject to adjustment in accordance
with Article 12.


8.3    Exercise Price. Each SAR Agreement shall specify the Exercise Price,
which shall in no event be less than 100% of the Fair Market Value of a Common
Share on the date of grant. The preceding sentence shall not apply to SARs
granted pursuant to an assumption of, or substitution for, another SAR in a
manner that would satisfy the requirements of Section 424(a) of the Code if such
section were applicable.


8.4    Exercisability and Term. Each SAR Agreement shall specify the date when
all or any installment of the SAR is to become vested and exercisable. The SAR
Agreement shall also specify the term of the SAR; provided that the term of a
SAR shall in no event exceed ten (10) years from the date of the grant. A SAR
Agreement may provide for accelerated vesting and exercisability in the event of
the Optionee's death, disability or retirement or other events and may provide
for expiration prior to the end of its term in the event of the termination of
the Optionee's Service. A SAR granted under the Plan may provide that it will be
vested and exercisable only in the event of a Change in Control.


8.5    Effect of Change in Control. The Committee may determine, at the time of
granting a SAR or thereafter, that such SAR shall become vested and exercisable
as to all or part of the Common Shares subject to such SAR in the event that the
Company is subject to a Change in Control or in the event that the Optionee is
subject to an Involuntary Termination after a Change in Control. In addition,
acceleration of vesting and exercisability may be required under Section 12.3.


8.6    Exercise of SARs. Upon exercise of a SAR, the Optionee (or any person
having the right to exercise the SAR after his or her death) shall receive from
the Company (a) Common Shares, (b) cash or (c) a
9

--------------------------------------------------------------------------------



combination of Common Shares and cash, as the Committee shall determine. The
amount of cash and/or the Fair Market Value of Common Shares received upon
exercise of SARs shall, in the aggregate, not exceed the amount by which the
Fair Market Value (on the date of surrender) of the Common Shares subject to the
SARs exceeds the Exercise Price. If, on the date when a SAR expires, the
Exercise Price is less than the Fair Market Value on such date but any portion
of such SAR has not been exercised or surrendered, then such SAR shall
automatically be deemed to be exercised as of such date with respect to such
portion. A SAR Agreement may also provide for an automatic exercise of the SAR
on an earlier date.


8.7    Death of Optionee. After an Optionee's death, any vested and exercisable
SARs held by such Optionee may be exercised by his or her beneficiary or
beneficiaries. Each Optionee may designate one or more beneficiaries for this
purpose by filing the prescribed form with the Company. A beneficiary
designation may be changed by filing the prescribed form with the Company at any
time before the Optionee's death. If no beneficiary was designated or if no
designated beneficiary survives the Optionee, then any vested and exercisable
SARs held by the Optionee may be exercised by his or her estate.


8.8    Modification or Assumption of SARs. Except for adjustments pursuant to
Section 12.1 or actions permitted to be taken by the Committee under Section
12.3 in the event of a Change in Control, unless approved by the stockholders of
the Company, (a) the Exercise Price for any outstanding SAR granted under this
Plan may not be decreased after the date of grant and (b) an outstanding SAR
that has been granted under this Plan may not, as of any date that such SAR has
a per share Exercise Price that is greater than the then current fair market
value of a Common Share, be surrendered to the Company as consideration for the
grant of a new Option or SAR with a lower Exercise Price, Restricted Shares,
Stock Units, a cash payment or Common Shares. The foregoing notwithstanding, no
modification of a SAR shall, without the consent of the Optionee, materially
impair his or her rights or obligations under such SAR.


8.9    Tax Considerations Related to SAR Modifications. Notwithstanding anything
to the contrary in Section 8.8, in no event shall a modification of a SAR
otherwise permitted or consented to under the terms of the Plan be given effect
if such modification would cause the SAR to become a stock right subject to
Section 409A (where such SAR had not previously been so subject) unless the
parties explicitly acknowledge and consent to the modification as one having
that effect.


8.10    No Dividend Equivalent Rights. Participants holding SARs shall not be
entitled to any dividend equivalent rights for any period of time prior to
exercise of the SAR.


ARTICLE 9. RESTRICTED SHARES.


9.1    Restricted Stock Agreement. Each grant of Restricted Shares under the
Plan shall be evidenced by a Restricted Stock Agreement between the recipient
and the Company. Such Restricted Shares shall be subject to all applicable terms
of the Plan and may be subject to any other terms that are not inconsistent with
the Plan. The provisions of the various Restricted Stock Agreements entered into
under the Plan need not be identical.


9.2    Payment for Awards. Restricted Shares may be sold or awarded under the
Plan for such consideration as the Committee may determine, including (without
limitation) cash, cash equivalents, property, past services and future services,
and such other methods of payment as are permitted under applicable law. If the
Participant is an Outside Director or executive officer of the Company, he or
she may pay for Restricted Shares with a promissory note only to the extent
permitted by Section 13(k) of the Exchange Act. Within the limitations of the
Plan and with prior stockholder approval, the Committee may accept the
cancellation of outstanding options in return for the grant of Restricted
Shares.


9.3    Vesting Conditions. Each Award of Restricted Shares may or may not be
subject to vesting. Vesting shall occur, in full or in installments, upon
satisfaction of the conditions specified in the Restricted Stock Agreement. Such
conditions, at the Committee's discretion, may include one or more performance
goals. A Restricted Stock Agreement may provide for accelerated vesting in the
event of the Participant's death, disability, retirement or other events. The
Committee may determine, at the time of granting Restricted Shares or
thereafter,
10

--------------------------------------------------------------------------------



that all or part of such Restricted Shares shall become vested in the event that
a Change in Control occurs with respect to the Company or in the event that the
Participant is subject to an Involuntary Termination after a Change in Control.


9.4    Voting and Dividend Rights. The holders of Restricted Shares awarded
under the Plan shall have the same voting, dividend and other rights as the
Company's other stockholders. A Restricted Stock Agreement, however, may require
that any cash dividends paid on Restricted Shares (a) be accumulated and paid
when such Restricted Shares vest or (b) be invested in additional Restricted
Shares. Such additional Restricted Shares shall be subject to the same
conditions and restrictions as the Award with respect to which the dividends
were paid. If the vesting of the Restricted Shares is based upon the attainment
of performance goals, any and all cash and stock dividends paid with respect to
such Restricted Shares shall be subject to the attainment of the performance
goals applicable to the underlying Restricted Shares.


9.5    Section 83(b) Election. If a Participant makes an election under Section
83(b) of the Code to be taxed with respect to the Restricted Shares as of the
date of transfer of the Restricted Shares rather than as of the date or dates
upon which the Participant would otherwise be taxable under Section 83(a) of the
Code, the Participant shall be required to deliver a copy of such election to
the Company promptly after filing such election with the Internal Revenue
Service.


ARTICLE 10. STOCK UNITS.


10.1    Stock Unit Agreement. Each grant of Stock Units under the Plan shall be
evidenced by a Stock Unit Agreement between the recipient and the Company. Such
Stock Units shall be subject to all applicable terms of the Plan and may be
subject to any other terms that are not inconsistent with the Plan. The
provisions of the various Stock Unit Agreements entered into under the Plan need
not be identical.


10.2    Payment for Awards. To the extent that an Award is granted in the form
of Stock Units, no cash consideration shall be required of the Award recipients.


10.3    Vesting Conditions. Each Award of Stock Units may or may not be subject
to vesting. Vesting shall occur, in full or in installments, upon satisfaction
of the conditions specified in the Stock Unit Agreement. Such conditions, at the
Committee's discretion, may include one or more performance goals. A Stock Unit
Agreement may provide for accelerated vesting in the event of the Participant's
death, disability, retirement or other events. The Committee may determine, at
the time of granting Stock Units or thereafter, that all or part of such Stock
Units shall become vested in the event that the Company is subject to a Change
in Control or in the event that the Participant is subject to an Involuntary
Termination after a Change in Control. In addition, acceleration of vesting may
be required under Section 12.3.


10.4    Voting and Dividend Rights. The holders of Stock Units shall have no
voting rights. Prior to settlement or forfeiture, any Stock Unit awarded under
the Plan may, at the Committee's discretion, carry with it a right to dividend
equivalents. Such right entitles the holder to be credited with an amount equal
to all cash dividends paid on one Common Share while the Stock Unit is
outstanding. Dividend equivalents may be converted into additional Stock Units.
Settlement of dividend equivalents may be made in the form of cash, in the form
of Common Shares, or in a combination of both. Prior to distribution, any
dividend equivalents that are not paid shall be subject to the same conditions
and restrictions as the Stock Units to which they attach. If the vesting of the
Stock Units is based upon the attainment of performance goals, any and all
dividend equivalent rights with respect to the Stock Rights shall be subject to
the attainment of the performance goals applicable to the underlying Stock
Rights.


10.5    Form and Time of Settlement of Stock Units. Settlement of vested Stock
Units may be made in the form of (a) cash, (b) Common Shares or (c) any
combination of both, as determined by the Committee. The actual number of Stock
Units eligible for settlement may be larger or smaller than the number included
in the original Award, based on predetermined performance factors. Methods of
converting Stock Units into cash may include (without limitation) a method based
on the average Fair Market Value of Common Shares over a series of trading days.
Vested Stock Units shall be settled in a lump sum. The distribution shall occur
when all vesting
11

--------------------------------------------------------------------------------



conditions applicable to the Stock Units have been satisfied or have lapsed.
Payment under a Stock Unit Agreement shall be made at such time as is specified
in the Stock Unit Agreement.


10.6    Death of Recipient. Any Stock Units Award that becomes payable after the
recipient's death shall be distributed to the recipient's beneficiary or
beneficiaries. Each recipient of a Stock Units Award under the Plan shall
designate one or more beneficiaries for this purpose by filing the prescribed
form with the Company. A beneficiary designation may be changed by filing the
prescribed form with the Company at any time before the Award recipient's death.
If no beneficiary was designated or if no designated beneficiary survives the
Award recipient, then any Stock Units Award that becomes payable after the
recipient's death shall be distributed to the recipient's estate.


10.7    Creditors' Rights. A holder of Stock Units shall have no rights other
than those of a general creditor of the Company. Stock Units represent an
unfunded and unsecured obligation of the Company, subject to the terms and
conditions of the applicable Stock Unit Agreement.


ARTICLE 11. OTHER AWARDS.


11.1    Awards under Other Plans. The Company may grant awards under other plans
or programs. Such awards may be settled in the form of Common Shares issued
under this Plan. Such Common Share shall be treated for all purposes under the
Plan like Common Shares issued in settlement of Stock Units and shall, when
issued, reduce the number of Common Shares available under Article 4.


ARTICLE 12. PROTECTION AGAINST DILUTION.


12.1    Adjustments. In the event of a subdivision of the outstanding Common
Shares, a declaration of a dividend payable in Common Shares or a combination or
consolidation of the outstanding Common Shares (by reclassification or
otherwise) into a lesser number of Common Shares, corresponding adjustments
shall automatically be made in each of the following:


(a)    The number of Options, SARs, Restricted Shares and Stock Units available
for future Awards under Article 4;


(b)    The limitations set forth in Sections 6.2 and 8.2;


(c)    The number of Common Shares covered by each outstanding Option, SAR or
Restricted Share;


(d)    The Exercise Price under each outstanding Option and SAR and the
repurchase price, if any, applicable to Restricted Shares; or


(e)    The number of Stock Units included in any prior Award that has not yet
been settled. In the event of a declaration of an extraordinary dividend payable
in a form other than Common Shares in an amount that has a material effect on
the price of Common Shares, a recapitalization, a spin-off or a similar
occurrence, the Committee shall make such adjustments as it, in its sole
discretion, deems appropriate in one or more of the foregoing. Except as
provided in this Article 12, a Participant shall have no rights by reason of any
issuance by the Company of stock of any class or securities convertible into
stock of any class, any subdivision or consolidation of shares of stock of any
class, the payment of any stock dividend or any other increase or decrease in
the number of shares of stock of any class.


12.2    Dissolution or Liquidation.     To the extent not previously exercised
or settled, Options, SARs and Stock Units shall terminate immediately prior to
the dissolution or liquidation of the Company.


12.3    Reorganizations. In the event that the Company is party to a Corporate
Transaction, all outstanding Awards shall be subject to the definitive
transaction agreement. Such agreement shall provide for one or more of the
following:
12

--------------------------------------------------------------------------------





(a)    The continuation of such outstanding Awards by the Company (if the
Company is the surviving corporation).


(b)    The assumption of such outstanding Awards by the surviving corporation or
its parent, provided that the assumption of Options or SARs shall comply with
Section 409A of the Code, if applicable, and with Section 424(a) of the Code for
any Options that are ISOs.


(c)    The substitution by the surviving corporation or its parent of new awards
for such outstanding Awards, provided that the substitution of Options or SARs
shall comply with Section 409A of the Code, if applicable, and with Section
424(a) of the Code for any Options that are ISOs.


(d)    The cancellation of such outstanding Options and SARs. The Optionees
shall be able to exercise vested Options and SARs during a period of not less
than five full business days preceding the closing date of the transaction,
unless (i) a shorter period is required to permit a timely closing of such
transaction and (ii) such shorter period still offers the Optionees a reasonable
opportunity to exercise such Options and SARs. Any exercise of such Options and
SARs during such period may be contingent on the closing of the transaction.


(e)    The cancellation of vested outstanding Options and SARs and a payment to
the Optionees equal to the excess of (i) the Fair Market Value of the Common
Shares subject to such Options and SARs as of the closing date of the
transaction over (ii) their Exercise Price. Such payment shall be made in the
form of cash, cash equivalents, or securities of the surviving corporation or
its parent with a Fair Market Value equal to the required amount. If the
Exercise Price of the Common Shares subject to such Options and SARs exceeds the
Fair Market Value of such Common Shares, then such Options and SARs may be
canceled without making a payment to the Optionees. For purposes of this
Subsection (e), the Fair Market Value of any security shall be determined
without regard to any vesting conditions that may apply to such security.
Notwithstanding the above, vested ISOs may be assumed by the surviving
corporation or its parent instead of being canceled as long as Section 424(a) of
the Code is met.


(f)    The cancellation of outstanding vested Stock Units and a payment to the
Participants equal to the Fair Market Value of the Common Shares subject to such
Stock Units as of the earliest of the closing date of the transaction or a date
that is not later than the date that is two and one-half (2 ½) months after the
end of the calendar year of vesting. Such payment shall be made in the form of
cash, cash equivalents, or securities of the surviving corporation or its parent
with a Fair Market Value equal to the required amount. Such payment shall be
made in a lump sum. For purposes of this Subsection (f), the Fair Market Value
of any security shall be determined without regard to any vesting conditions
that may apply to such security.


ARTICLE 13. PAYMENT OF DIRECTOR'S FEES IN SECURITIES.


13.1    Effective Date. No provision of this Article 13 shall be effective
unless and until the Board has determined to implement such provision.


13.2    Elections to Receive NSOs, Restricted Shares or Stock Units. An Outside
Director may elect to receive his or her annual retainer payments and/or meeting
fees from the Company in the form of cash, NSOs, Restricted Shares or Stock
Units, or a combination thereof, as determined by the Board. Such NSOs,
Restricted Shares and Stock Units shall be issued under the Plan. An election
under this Article 13 shall be filed with the Company on the prescribed form.


13.3    Number and Terms of NSOs, Restricted Shares or Stock Units. The number
of NSOs, Restricted Shares or Stock Units to be granted to Outside Directors in
lieu of annual retainers and meeting fees that would otherwise be paid in cash
shall be calculated in a manner determined by the Board. The terms of such NSOs,
Restricted Shares or Stock Units shall also be determined by the Board.


13

--------------------------------------------------------------------------------



ARTICLE 14. LIMITATION ON RIGHTS.


14.1    Retention Rights. Neither the Plan nor any Award granted under the Plan
shall be deemed to give any individual a right to remain an Employee, Outside
Director or Consultant. The Company and its Parents, Subsidiaries and Affiliates
reserve the right to terminate the Service of any Employee, Outside Director or
Consultant at any time, with or without cause, subject to applicable laws, the
Company's certificate of incorporation and by-laws and a written employment
agreement (if any).


14.2    Stockholders' Rights. Except as set forth in Section 9.4 or Section 10.4
above, a Participant shall have no dividend rights, voting rights or other
rights as a stockholder with respect to any Common Shares covered by his or her
Award prior to the time when a stock certificate for such Common Shares is
issued or, if applicable, the time when he or she becomes entitled to receive
such Common Shares by filing any required notice of exercise and paying any
required Exercise Price. No adjustment shall be made for cash dividends or other
rights for which the record date is prior to such time, except as expressly
provided in the Plan.


14.3    Regulatory Requirements. Any other provision of the Plan
notwithstanding, the obligation of the Company to issue Common Shares under the
Plan shall be subject to all applicable laws, rules and regulations and such
approval by any regulatory body as may be required. The Company reserves the
right to restrict, in whole or in part, the delivery of Common Shares pursuant
to any Award prior to the satisfaction of all legal requirements relating to the
issuance of such Common Shares, to their registration, qualification or listing
or to an exemption from registration, qualification or listing.


ARTICLE 15. TAXES.


15.1    General. To the extent required by applicable federal, state, local or
foreign law, a Participant or his or her successor shall make arrangements
satisfactory to the Company for the satisfaction of any withholding tax
obligations that arise in connection with the Plan. The Company shall not be
required to issue any Common Shares or make any cash payment under the Plan
until such obligations are satisfied.


15.2    Share Withholding. To the extent that applicable law subjects a
Participant to tax withholding obligations, the Committee shall require that the
Participant satisfy such withholding obligations by remitting cash to the
Company unless, in the Company’s discretion, the Company decides to withhold all
or a portion of any Common Shares that otherwise would be issued to the
Participant. Such Common Shares shall be valued at their Fair Market Value on
the date when they are withheld. This Section 15.2 shall apply only to the
minimum extent required by applicable tax laws.


15.3    Section 409A Matters. Unless otherwise expressly set forth in an Award
agreement, it is intended that Awards granted under the Plan shall be exempt
from Section 409A, and any ambiguity in the terms of Awards and of the Plan
shall be interpreted consistently with this intent. To the extent the Committee
determines that any Award granted under the Plan is subject to Section 409A, the
agreement evidencing such Award will incorporate the terms and conditions
required by Section 409A. To the extent applicable, the Plan and agreement will
be interpreted in accordance with Section 409A. Notwithstanding any provision of
the Plan, in the event that following the Amendment Effective Date the Committee
determines that any Award may be subject to Section 409A, the Committee may
adopt such amendments to the Plan and/or the applicable agreement or adopt
policies and procedures or take any other action or actions, including an action
or amendment with retroactive effect, that the Committee determines is necessary
or appropriate to (i) exempt the Award from the application Section 409A or (ii)
comply with the requirements of Section 409A. Notwithstanding anything to the
contrary in this Plan (or any Award agreement), if the Common Shares are
publicly traded, and if a Participant holding an Award that it determined to be
“deferred compensation” under Section 409A is a “specified employee” for
purposes of Section 409A, no distribution or payment of any amount that is due
because of a “separation from service” (as defined in Section 409A o) will be
issued or paid before the date that is six (6) months following the date of such
Participant’s “separation of service” or, if earlier, the date of the
Participant’s death, unless such distribution or payment can be made in a manner
that complies with Section 409A, and any amounts so deferred with be paid in a
lump sum on the day after such six (6) month period elapses.
14

--------------------------------------------------------------------------------





ARTICLE 16. LIMITATION ON PAYMENTS.


16.1    Scope of Limitation. This Article 16 shall apply to an Award only if:


(a)    The independent auditors selected for this purpose by the Committee (the
"Auditors") determine that the after-tax value of such Award to the Participant,
taking into account the effect of all federal, state and local income taxes,
employment taxes and excise taxes applicable to the Participant (including the
excise tax under Section 4999 of the Code), will be greater after the
application of this Article 16 than it was before the application of this
Article 16; or


(b)    The Committee, at the time of making an Award under the Plan or at any
time thereafter, specifies in writing that such Award shall be subject to this
Article 16 (regardless of the after-tax value of such Award to the Participant).


If this Article 16 applies to an Award, it shall supersede any contrary
provision of the Plan or of any Award granted under the Plan.


16.2    Basic Rule. In the event that the Auditors determine that any payment or
transfer by the Company under the Plan to or for the benefit of a Participant (a
"Payment") would be nondeductible by the Company for federal income tax purposes
because of the provisions concerning "excess parachute payments" in Section 280G
of the Code, then the aggregate present value of all Payments shall be reduced
(but not below zero) to the Reduced Amount. For purposes of this Article 16, the
"Reduced Amount" shall be the amount, expressed as a present value, which
maximizes the aggregate present value of the Payments without causing any
Payment to be nondeductible by the Company because of Section 280G of the Code.


16.3    Reduction of Payments. If the Auditors determine that any Payment would
be nondeductible by the Company because of Section 280G of the Code, then the
Company shall promptly give the Participant notice to that effect and a copy of
the detailed calculation thereof and of the Reduced Amount. If none of the
payments are subject to Section 409A, the Participant may then elect, in his or
her sole discretion, which and how much of the Payments shall be eliminated or
reduced (as long as after such election the aggregate present value of the
Payments equals the Reduced Amount) and shall advise the Company in writing of
his or her election within 10 days of receipt of notice. If no such election is
made by the Participant within such 10-day period, or if any Payment is subject
to Section 409A, the reduction will occur in the following order: (i)
cancellation of acceleration of vesting of any equity Awards for which the
exercise price (if any) exceeds the then-Fair Market Value of the underlying
equity; (ii) reduction of cash payments (with such reduction being applied to
the payments in the reverse order in which they would otherwise be made (that
is, later payments will be reduced before earlier payments )); and (iii)
cancellation of acceleration of vesting of equity Awards not covered under (i)
above; provided, however, that in the event that acceleration of vesting of
equity Awards is to be canceled, such acceleration of vesting will be canceled
in the reverse order of the date of grant of such equity Awards (that is, later
equity Awards will be canceled before earlier equity awards). If two or more
equity Awards are granted on the same date, each Award will be reduced on a
pro-rata basis. For purposes of this Article 16, present value shall be
determined in accordance with Section 280G(d)(4) of the Code. All determinations
made by the Auditors under this Article 16 shall be binding upon the Company and
the Participant and shall be made within 60 days of the date when a Payment
becomes payable or transferable. As promptly as practicable following such
determination and the elections hereunder, the Company shall pay or transfer to
or for the benefit of the Participant such amounts as are then due to him or her
under the Plan and shall promptly pay or transfer to or for the benefit of the
Participant in the future such amounts as become due to him or her under the
Plan.


16.4    Overpayments and Underpayments. As a result of uncertainty in the
application of Section 280G of the Code at the time of an initial determination
by the Auditors hereunder, it is possible that Payments will have been made by
the Company which should not have been made (an "Overpayment") or that
additional Payments which will not have been made by the Company could have been
made (an "Underpayment"), consistent in each case with the calculation of the
Reduced Amount hereunder. In the event that the Auditors, based upon the
assertion
15

--------------------------------------------------------------------------------



of a deficiency by the Internal Revenue Service against the Company or the
Participant that the Auditors believe has a high probability of success,
determine that an Overpayment has been made, such Overpayment shall be treated
for all purposes as a loan to the Participant that he or she shall repay to the
Company, together with interest at the applicable federal rate provided in
Section 7872(f)(2) of the Code; provided, however, that no amount shall be
payable by the Participant to the Company if and to the extent that such payment
would not reduce the amount that is subject to taxation under Section 4999 of
the Code. In the event that the Auditors determine that an Underpayment has
occurred, such Underpayment shall promptly be paid or transferred by the Company
to or for the benefit of the Participant, together with interest at the
applicable federal rate provided in Section 7872(f)(2) of the Code.


16.5    Related Corporations. For purposes of this Article 16, the term
"Company" shall include affiliated corporations to the extent determined by the
Auditors in accordance with Section 280G(d)(5) of the Code.


ARTICLE 17. FUTURE OF THE PLAN.


17.1    Term of the Plan. The Plan, as set forth herein, shall become effective
on October 2, 2020. The Plan shall remain in effect until the earlier of (a) the
date when the Plan is terminated under Section 17.2 or (b) October 2, 2032.


17.2    Amendment or Termination. Except as provided in Section 17.3, the Board
may, at any time and for any reason, amend or terminate the Plan. No Awards
shall be granted under the Plan after the termination thereof. The termination
of the Plan, or any amendment thereof, shall not affect any Award previously
granted under the Plan.


17.3    Stockholder Approval. No amendment to the Plan may:


(a)    without the approval of the stockholders, (i) increase, subject to
adjustments permitted herein, the maximum number of Common Shares that may be
issued through the Plan, (ii) materially increase the benefits accruing to
Participants under the Plan, (iii) materially expand the classes of persons
eligible to participate in the Plan, (iv) expand the types of Awards available
for grant under the Plan, (v) materially extend the term of the Plan, (vi)
materially change the method of determining the Exercise Price of Options or
SARs, or (vii) amend Sections 6.7 or 8.8 to permit a reduction in the Exercise
Price of Options or SARs; or


(b)    materially impair, without the consent of the recipient, an Award
previously granted.


ARTICLE 18. MISCELLANEOUS.


18.1    Unfunded Plan/No Establishment of a Trust Fund. Nothing contained in the
Plan, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind, or a fiduciary relationship between the
Company and any Participant, beneficiary, legal representative, or any other
person. To the extent that any person acquires a right to receive payments from
the Company under the Plan, such right shall be no greater than the right of an
unsecured general creditor of the Company. All payments to be made hereunder
shall be paid from the general funds of the Company and no special or separate
fund shall be established and no segregation of assets shall be made to assure
payment of such amounts, except as expressly set forth in the Plan. No property
shall be set aside nor shall a trust fund of any kind be established to secure
the rights of any Participant under the Plan. The Plan is not intended to be
subject to the Employee Retirement Income Security Act of 1974, as amended.


18.2    Indemnification of the Committee. The Company shall indemnify each
present and future member of the Committee against, and each member of the
Committee shall be entitled without further action on his or her part to
indemnity from the Company for, all expenses (including attorney's fees, the
amount of judgments and the amount of approved settlements made with a view to
the curtailment of costs of litigation, other than amounts paid to the Company
itself) reasonably incurred by such member in connection with or arising out of
any action, suit or proceeding in which such member may be involved by reason of
such member being or having been a member of
16

--------------------------------------------------------------------------------



the Committee, whether or not he or she continues to be a member of the
Committee at the time of incurring the expenses, including, without limitation,
matters as to which such member shall be finally adjudged in any action, suit or
proceeding to have been negligent in the performance of such member's duty as a
member of the Committee. However, this indemnity shall not include any expenses
incurred by any member of the Committee in respect of matters as to which such
member shall be finally adjudged in any action, suit or proceeding to have been
guilty of willful misconduct in the performance of his duty as a member of the
Committee.  In addition, no right of indemnification under the Plan shall be
available to or enforceable by any member of the Committee unless, within 60
days after institution of any action, suit or proceeding, such member shall have
offered the Company, in writing, the opportunity to handle and defend same at
its own expense.  This right of indemnification shall inure to the benefit of
the heirs, executors or administrators of each member of the Committee and shall
be in addition to all other rights to which a member of the Committee may be
entitled as a matter of law, contract or otherwise.


18.3    Severability.  In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.


18.4    Headings.  Headings of Articles and Sections are included for
convenience of reference only and do not constitute part of the Plan and shall
not be used in construing the terms and provisions of the Plan.


18.5    Other Compensation Plans.  The adoption of the Plan shall not affect any
other option, incentive or other compensation or benefit plans in effect for the
Company or any Affiliate, nor shall the Plan preclude the Company from
establishing any other forms of incentive compensation arrangements for
Employees, Directors or Consultants.


18.6    Successors. All obligations of the Company under the Plan with respect
to Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.


18.7    Law Limitations/Governmental Approvals.  The granting of Awards and the
issuance of Common Shares under the Plan shall be subject to all applicable
laws, rules, and regulations, and to such approvals by any governmental agencies
or national securities exchanges as may be required. All grants and awards under
the Plan are subject to the condition subsequent that an appropriate Agreement
be signed by the parties.


18.8    Regulatory Approval and Listings. The Company shall use its best efforts
to file with the Securities and Exchange Commission as soon as practicable
following approval of the Plan by the stockholders of the Company as provided in
Article I, and keep continuously effective, a Registration Statement on Form S-8
with respect to Common Shares subject to Awards.


18.9    Delivery of Title.  The Company shall have no obligation to issue or
deliver evidence of title for Common Shares issued under the Plan prior to
(a) obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and (b) completion of any registration or
other qualification of the Common Shares under any applicable national or state
law or ruling of any governmental body that the Company determines to be
necessary or advisable.


18.10    Inability to Obtain Authority.  The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company's counsel to be necessary to the lawful issuance and sale
of any Common Shares hereunder, shall relieve the Company of any liability in
respect of the failure to issue or sell such Common Shares as to which such
requisite authority shall not have been obtained.


18.11    Investment Representations.  The Committee may require any person
receiving Common Shares pursuant to an Award under the Plan to represent and
warrant in writing that the person is acquiring the Common Shares for investment
and without any present intention to sell or distribute such Common Shares.


17

--------------------------------------------------------------------------------



18.12    Arbitration of Disputes.  Any controversy arising out of or relating to
the Plan or an Award Agreement shall be resolved by arbitration conducted in
Jackson, Mississippi, pursuant to the arbitration rules of the American
Arbitration Association.  The arbitration shall be final and binding on the
parties.


18.13    No Fractional Shares.  No fractional Common Shares shall be issued or
delivered pursuant to the Plan or any Award.  The Committee shall determine
whether cash, additional Awards, or other property shall be issued or paid in
lieu of fractional Common Shares or whether such fractional Common Shares or any
rights thereto shall be forfeited or otherwise eliminated.


18.14    Clawback/Recovery. All Awards granted under the Plan will be subject to
recoupment in accordance with any clawback policy that the Company is required
to adopt pursuant to the listing standards of any national securities exchange
or association on which the Company’s securities are listed or as is otherwise
required by the Dodd-Frank Wall Street Reform and Consumer Protection Act or
other applicable law. In addition, the Committee may impose such other clawback,
recovery or recoupment provisions in an Award Agreement as the Board determines
necessary or appropriate, including but not limited to a reacquisition right in
respect of previously acquired shares of Common Stock or other cash or property
upon the occurrence of Cause.


18.15    Transferability of Awards. Awards may not be sold, assigned,
transferred, pledged or otherwise encumbered by the Participant to whom they are
granted, either voluntarily or by operation of law, except by will or the laws
of descent and distribution or, other than in the case of an ISO, pursuant to a
qualified domestic relations order and, except as provided above, during the
life of the Participant, shall be exercisable only by the Participant.


18.16    Paperless Administration. In the event that the Company establishes,
for itself or using the services of a third party, an automated system for the
documentation, granting or exercise of Awards, such as a system using an
internet website or interactive voice response, then the paperless
documentation, granting or exercise of Awards by a Participant may be permitted
through the use of such an automated system.


18.17    Governing Law. The provisions of the Plan and the rights of all persons
claiming thereunder shall be construed, administered and governed under the laws
of the State of Mississippi, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of the Plan
to the substantive law of another jurisdiction. Unless otherwise provided in the
Award Agreement, recipients of an Award under the Plan are deemed to submit to
the exclusive jurisdiction and venue of the federal or state courts of the State
of Mississippi, to resolve any and all issues that may arise out of or relate to
the Plan or any related Award Agreement.


18